Citation Nr: 1636325	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-30 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979, with subsequent service in the Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  
 
The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in April 2013 and a transcript of that hearing has been associated with the claims file.  In an August 2016 letter, the Board informed the Veteran that the VLJ who conducted the April 2013 hearing is no longer employed with the Board and offered the Veteran the opportunity to have another hearing.  See 38 C.F.R. § 20.707.  However, by a letter dated later that month, the Veteran declined the offer.  

This case was previously remanded by the Board, in October 2014, for further development.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this matter was remanded by the Board in October 2014.  The remand directed the RO to provide the Veteran with a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disability and to obtain any additional VA treatment records relevant to his claim.

In this case, the Veteran asserts that he suffers from PTSD, anxiety, and depression as a result of sexual trauma in service.  There is no record of such an incident in service; however, the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting an event such as that described by the Veteran.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  Additionally, the relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate an account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Thus, the Board's remand directed that the VA examiner "identify and examine all records indicating any signs/indicators of change of behavior subsequent to the claimed assault . . . and offer an opinion as to the clinical significance, if any, of such evidence of changes."  

The Veteran was provided a VA examination in March 2015.  However, the examiner did not discuss whether there is evidence of behavioral changes following the claimed assault nor provide an opinion as to the likelihood that the alleged assault occurred.  Moreover, the examiner did not provide a diagnosis of any acquired psychiatric disability, stating that he was unable to opine without resort to mere speculation due to psychometric test data indicative of "probable malingering."  However, the Veteran's VA medical center (VAMC) records reflect diagnoses including depression and anxiety, which the March 2015 examiner did not reconcile with his determination of "probable malingering."  In particular, the Board observes that the VA examiner did not consider the Veteran's June 2011 diagnosis of anxiety disorder, not otherwise specified, with PTSD features, made by Dr. K. F., a staff psychiatrist at the VAMC in St. Cloud, Minnesota.  Finally, the examiner did not opine as to whether any psychiatric disability clearly and unmistakably preexisted service, as requested in the October 2014 remand.  The Board thus finds the March 2015 VA examination and opinion are inadequate, as it did not consider relevant medical evidence of record nor provide the opinions requested in the October 2014 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes to provide an examination, it must ensure that the examination is adequate); 38 C.F.R. § 3.159(c)(4).
  
In addition, the record reflects that the Veteran completed a residential rehabilitation treatment program at the VAMC in St. Cloud, Minnesota, in early 2015.  However, these treatment records are not part of the claims file.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the RO therefore must obtain all relevant VA treatment records from the VAMC in St. Cloud, Minnesota, and associate them with the claims file.  All attempts to obtain these records must be documented and the Veteran and his representative must be notified of any inability to obtain the requested documents.

For these reasons, the Board concludes that the AOJ is not in substantial compliance with the October 2014 Board remand directives.  See Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Thus, further remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records and associate these records with the claims file.  The Board is particularly interested in records from the residential rehabilitation treatment program at the St. Cloud, Minnesota, VA medical center, which the Veteran completed in early 2015.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal, to include anxiety, depression, and PTSD.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner should provide a specific opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying the diagnosis. The examiner is then asked to address the following questions:

(a)  With respect to each acquired psychiatric disorder diagnosed during the pendency of the claim, is it clear and unmistakable (obvious, manifest, or undebatable) that the acquired psychiatric disorder existed prior to the Veteran's active military service?  If so, the clear and unmistakable evidence that served as the basis for the opinion should be identified.  Also, if so, is it also clear and unmistakable (obvious, manifest, or undebatable) that the acquired psychiatric disorder was not aggravated during or by his active military service, that is, above and beyond the condition's natural progression?  If so, the clear and unmistakable evidence that served as the basis for the opinion should be identified.  

(b)  In the event that it is not clear and unmistakable (obvious, manifest, or undebatable) that any of the disorders referenced in (a) above either preexisted service or, if preexisting, were not aggravated in service, is it at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder diagnosed during the pendency of the claim, was incurred in or was caused by, or is otherwise related to, the Veteran's active service, to include due to a personal assault.  

(c)  In reviewing the Veteran's claims file, the examiner should identify and consider all records that show any signs/indicators of change in behavior or performance subsequent to the claimed assault and offer an opinion as to the clinical significance, if any, of such evidence.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The rationale for each opinion expressed must also be provided.

3.  After completing the above development, readjudicate the Veteran's claim.  If the benefit sought remains denied, then furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




